Exhibit 10(d)

KIMBALL INTERNATIONAL, INC.
2003 STOCK OPTION AND INCENTIVE PLAN

                    1. Plan Purpose. The purpose of the Kimball International,
Inc. 2003 Stock Option and Incentive Plan is (i) to align the personal interests
of Plan Participants with those of the shareholders of the Company, (ii) to
encourage key individuals to accept or continue employment or service with the
Company and its subsidiaries, and (iii) to furnish incentive to such key
individuals to improve operations and increase profits by providing such key
individuals the opportunity to acquire Common Stock of the Company or to receive
monetary payments based on the value of such Common Stock. It is intended that
certain Awards granted under the Plan will qualify as performance-based
compensation within the meaning of section 162(m) of the Code, to the extent
applicable.

                    2. Definitions. The following definitions are applicable to
the Plan:

                    "Affiliate" means any "parent corporation" or "subsidiary
corporation" of the Company as such terms are defined in Code sections 424(e)
and (f), respectively.

                    "Award" means the grant by the Committee of Incentive Stock
Options, Non-Qualified Stock Options, Stock Appreciation Rights, Unrestricted
Shares, Restricted Shares, Deferred Share Units, Performance Shares, Performance
Units, Exchange Rights or any combination thereof, as provided in the Plan.

                    "Award Agreement" means the written agreement setting forth
the terms and provisions applicable to each Award granted under the Plan.

                    "Board" means the Board of Directors of the Company.

                    "Code" means the Internal Revenue Code of 1986, as amended,
and its interpretive regulations.

                    "Committee" means the Committee appointed by the Board
pursuant to Section 3 of the Plan.

                    "Common Stock" means shares of Class A common stock, par
value of $.05 per share, of the Company and/or shares of Class B common stock,
par value of $.05 per share, of the Company, as constituted on the effective
date of the Plan, and any other shares into which such Common Stock shall
thereafter be changed by reason of a recapitalization, merger, consolidation,
split-up, combination, exchange of shares or the like.

                    "Company" means Kimball International, Inc., an Indiana
corporation.

                    "Continuous Service" means, in the case of an Employee, the
absence of any interruption or termination of service as an Employee of the
Company or an Affiliate; and in the case of an individual who is not an
Employee, the absence of any interruption or termination of the service
relationship between the individual and the Company or an Affiliate. Service
will not be considered interrupted in the case of sick leave, military leave or
any other leave of absence approved by the Company or in the case of a
Participant's transfer between the Company and an Affiliate or any successor to
the Company.

                    "Deferred Share Unit" means an Award, granted to a
Participant pursuant to Section 14 of the Plan, of a right to receive a payment
in the future based on the value of Common Stock.

                    "Director" means any individual who is a member of the
Board.

                    "EBITDA" means earnings before interest, taxes, depreciation
and amortization.

                    "Economic Profit" means net income of the Company less the
Company's cost of capital. Economic Profit shall be calculated under this Plan
in the same manner in which it is calculated for purposes of the Company's
Annual Profit Sharing Bonus Plan.

                    "Employee" means any person, including an officer, who is
employed by the Company or any Affiliate.

                    "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

                    "Exchange Rights" means an Award granted to a Participant
pursuant to Section 16 of the Plan.

                    "Exercise Price" means the price per Share at which the
Shares subject to an Option may be purchased upon exercise of the Option.

                    "Incentive Stock Option" means an option to purchase Shares
granted by the Committee pursuant to the terms of the Plan that is intended to
qualify under Code section 422.

                    "Market Value" means, with respect to any Share of Common
Stock (regardless of whether it is Class A common stock or Class B common
stock), the average of the last reported sale prices during the ten trading-day
period preceding the date in question of one Share of Class B common stock on
the Nasdaq National Market, or, if the Shares of Class B common stock are not
then listed on the Nasdaq National Market, on the principal exchange on which
the Shares of Class B common stock are then listed for trading, or, if no Shares
of Class B common stock are then listed for trading on any exchange, the average
of the means between the closing high bid and low asked quotations of one Share
of Class B common stock during the ten reporting-day period preceding the date
in question as reported by NASDAQ or any similar system then in use, or, if no
such quotations are available, the fair market value on such date of one Share
of Common Stock as the Committee shall determine consistently with the standards
for determining fair market value under Code section 409A and its interpretive
regulations.

                    "Non-Qualified Stock Option" means an option to purchase
Shares granted by the Committee pursuant to the terms of the Plan, which option
is not intended to qualify under Code section 422.

                    "Option" means an Incentive Stock Option or a Non-Qualified
Stock Option.

                    "Participant" means any individual selected by the Committee
to receive an Award.

                    "Performance Cycle" means the period of time, designated by
the Committee, over which Performance Shares or Performance Units may be earned.

                    "Performance Shares" means Shares awarded pursuant to
Section 15 of the Plan.

                    "Performance Unit" means an Award granted to a Participant
pursuant to Section 15 of the Plan.

                    "Plan" means the Kimball International, Inc. 2003 Stock
Option and Incentive Plan.

                    "Reorganization" means the liquidation or dissolution of the
Company, or any merger, share exchange, consolidation or combination of the
Company (other than a merger, share exchange, consolidation or combination in
which the Company is the continuing entity and which does not result in the
outstanding Shares being converted into or exchanged for different securities,
cash or other property or any combination thereof).

                    "Restricted Period" means the period of time selected by the
Committee for the purpose of determining when restrictions are in effect under
Section 13 of the Plan with respect to Restricted Shares.

                    "Restricted Shares" means Shares that have been contingently
awarded to a Participant by the Committee subject to the restrictions referred
to in Section 13 of the Plan, so long as such restrictions are in effect.

                    "Securities Act" means the Securities Act of 1933, as
amended.

                    "Shares" means the shares of Common Stock.

                    "Stock Appreciation Rights" means an Award granted to a
Participant pursuant to Section 12 the Plan.

                    "Unrestricted Shares" means Shares awarded to a Participant
by the Committee without any restrictions.

                    3. Administration. The Plan will be administered by a
Committee of the Board, which will consist of three or more members of the
Board, each of whom will be a "non-employee director" as provided under Rule
16b-3 of the Exchange Act, and an "outside director" as provided under Code
section 162(m). The members of the Committee will be appointed by the Board.
Except as limited by the express provisions of the Plan, the Committee will have
sole and complete authority and discretion to (a) select Participants and grant
Awards; (b) determine the number of Shares to be subject to types of Awards
generally, as well as to individual Awards granted under the Plan; (c) determine
the terms and conditions upon which Awards will be granted under the Plan; (d)
prescribe the form and terms of Award Agreements; (e) establish procedures and
regulations for the administration of the Plan; (f) interpret the Plan; and (g)
make all determinations deemed necessary or advisable for the administration of
the Plan.

                    Notwithstanding the foregoing, the Committee may delegate to
certain executive officers of the Company selected by the Committee the
authority to grant Awards to Employees or consultants of the Company or its
Affiliates, subject to specified volume limitations and other conditions
determined by the Committee. The Committee may not delegate authority to grant
Awards to any "Officer," as such term is defined in Rule 16a-1(f) of the
Exchange Act.

                    A majority of the Committee will constitute a quorum, and
the acts of a majority of the members present at any meeting at which a quorum
is present, or acts approved in writing by all members of the Committee without
a meeting, will be acts of the Committee. All determinations and decisions made
by the Committee pursuant to the provisions of the Plan will be final,
conclusive, and binding on all persons, and will be given the maximum deference
permitted by law.

                    4. Participants. The Committee may select from time to time
Participants in the Plan from those Directors, Employees or consultants of the
Company or its Affiliates who, in the opinion of the Committee, have the
capacity for contributing in a substantial measure to the successful performance
of the Company or its Affiliates.

                    5. Substitute Options. In the event the Company or an
Affiliate consummates a transaction described in Code Section 424(a), persons
who become Employees or Directors on account of such transaction may be granted
Options in substitution for Options granted by the former employer. The
Committee, in its sole discretion and consistent with Code Section 424(a) shall
determine the Exercise Price of the substitute Options.

                    6. Shares Subject to Plan and Limitations on Grants. Subject
to adjustment by the operation of Section 17 hereof:

> >                     (a) The maximum number of Shares that may be issued with
> > respect to Awards made under the Plan is Two Million Five Hundred Thousand
> > (2,500,000) Shares. The number of Shares that may be granted under the Plan
> > to any Participant during any year under all forms of Awards will not exceed
> > 400,000 Shares.
> > 
> >                     (b) The Shares with respect to which Awards may be made
> > under the Plan may either be authorized and unissued Shares or issued Shares
> > heretofore or hereafter reacquired and held as treasury Shares. Any Award
> > that expires, terminates or is surrendered for cancellation, or with respect
> > to Restricted Shares, which is forfeited (so long as any cash dividends paid
> > on such Shares are also forfeited), may be subject to new Awards under the
> > Plan with respect to the number of Shares as to which an expiration,
> > termination, cancellation or forfeiture has occurred. Additionally, Shares
> > that are withheld by the Company or delivered by the Participant to the
> > Company in order to satisfy payment of the Exercise Price or any tax
> > withholding obligation and Shares granted pursuant to an Award Agreement
> > which is subsequently settled in cash rather than Shares, may be subject to
> > new Awards under the Plan.

                    7. General Terms and Conditions of Options.

> >                     (a) The Committee will have full and complete authority
> > and discretion, except as expressly limited by the Plan, to grant Options
> > and to prescribe the terms and conditions (which need not be identical among
> > Participants) of the Options. Each Option will be evidenced by an Award
> > Agreement that will specify: (i) the Exercise Price, (ii) the number of
> > Shares subject to the Option, (iii) the expiration date of the Option, (iv)
> > the manner, time and rate (cumulative or otherwise) of exercise of the
> > Option, (v) the restrictions, if any, to be placed upon the Option or upon
> > Shares that may be issued upon exercise of the Option, (vi) the conditions,
> > if any, under which a Participant may transfer or assign Options, and (vii)
> > any other terms and conditions as the Committee, in its sole discretion, may
> > determine.
> > 
> >                     (b) The Committee shall not, without the further
> > approval of the shareholders of the Company, authorize the amendment of any
> > outstanding Option Award Agreement to reduce the Exercise Price.
> > Furthermore, no Option shall be cancelled and replaced with an Option having
> > a lower Exercise Price without further approval of the shareholders of the
> > Company. Notwithstanding any other provision under the Plan, the Exercise
> > Price for any Option awarded under the Plan may not be less than the Market
> > Value of the Shares on the date of grant.

                    8. Exercise of Options.

> >                     (a) Except as provided in Section 19, an Option granted
> > under the Plan will be exercisable only by the Participant, and except as
> > provided in Section 9 of the Plan or as otherwise set forth in the Award
> > Agreement, no Option may be exercised unless at the time the Participant
> > exercises the Option, the Participant has maintained Continuous Service
> > since the date of the grant of the Option.
> > 
> >                     (b) To exercise an Option under the Plan, the
> > Participant must give written notice to the Company specifying the number of
> > Shares with respect to which the Participant elects to exercise the Option
> > together with full payment of the Exercise Price. The date of exercise will
> > be the date on which the notice is received by the Company. Payment may be
> > made either (i) in cash (including check, bank draft or money order), (ii)
> > by tendering Shares already owned by the Participant for at least six (6)
> > months prior to the date of exercise and having a Market Value on the date
> > of exercise equal to part or all of the Exercise Price, (iii) by the
> > delivery of a certificate of ownership in which the Participant certifies
> > ownership of Shares already owned by the Participant for at least six (6)
> > months prior to the date of exercise and having a Market Value on the date
> > of exercise equal to part or all of the Exercise Price (in which case the
> > Company shall withhold the number of Shares certified from the number
> > delivered pursuant to such exercise), or (iv) by any other means determined
> > by the Committee in its sole discretion.

                    9. Termination of Options. Unless otherwise specifically
provided elsewhere in the Plan or by the Committee in the Award Agreement or any
amendment thereto, Options will terminate as provided in this Section.

> >                     (a) Unless sooner terminated under the provisions of
> > this Section, Options will expire on the earlier of the date specified in
> > the Award Agreement or the expiration of ten (10) years from the date of
> > grant.
> > 
> >                     (b) If the Continuous Service of a Participant is
> > terminated by the Company for any reason whatsoever, or is terminated by the
> > Participant for any reason other than death, disability or retirement, all
> > rights under any Options granted to the Participant will terminate
> > immediately upon the Participant's cessation of Continuous Service.
> > 
> >                     (c) In the event of the Participant's death or
> > disability, the Participant or the Participant's beneficiary, as the case
> > may be, may exercise outstanding Options to the extent that the Participant
> > was entitled to exercise the Options at the date of cessation of Continuous
> > Service, but only within the one-year period immediately succeeding the
> > Participant's cessation of Continuous Service by reason of death or
> > disability, and in no event after the applicable expiration date of the
> > Options.
> > 
> >                     (d) In the event of the Participant's retirement, all of
> > the Participant's outstanding Options shall vest immediately and become
> > exercisable, but only within the two-year period immediately succeeding the
> > date of retirement, and in no event after the applicable expiration date of
> > the Options.
> > 
> >                     (e) Notwithstanding the provisions of the foregoing
> > paragraphs of this Section 9, the Committee may, in its sole discretion,
> > establish different terms and conditions pertaining to the effect of the
> > cessation of Continuous Service, to the extent permitted by applicable
> > federal and state law and in no event after the applicable expiration date
> > of the Options.

                    10. Restrictive Covenants. In its discretion, the Committee
may condition the grant of any Option under the Plan upon the Participant
agreeing to reasonable covenants in favor of the Company and/or any Affiliate
(including, without limitation, covenants not to compete, not to solicit
employees and customers, and not to disclose confidential information) that may
have effect following the termination of employment with the Company or any
Affiliate, and after the Option has been exercised, including, without
limitation, the requirement to disgorge any profit, gain or other benefit
received upon exercise of the Option prior to any breach of any covenant.

                    11. Incentive Stock Options.

> >                     (a) The maximum number of Shares that may be issued with
> > respect to Incentive Stock Options under the Plan is Two Million Five
> > Hundred Thousand (2,500,000) Shares. Incentive Stock Options may be granted
> > only to Participants who are Employees. Any provisions of the Plan to the
> > contrary notwithstanding, (i) no Incentive Stock Option will be granted more
> > than ten (10) years from the earlier of the date the Plan is adopted by the
> > Board or approved by the Company's shareholders, (ii) no Incentive Stock
> > Option will be exercisable more than ten (10) years from the date the
> > Incentive Stock Option is granted, (iii) the Exercise Price of any Incentive
> > Stock Option will not be less than the Market Value per Share on the date
> > such Incentive Stock Option is granted, (iv) any Incentive Stock Option will
> > not be transferable by the Participant to whom such Incentive Stock Option
> > is granted other than by will or the laws of descent and distribution and
> > will be exercisable during the Participant's lifetime only by such
> > Participant, (v) no Incentive Stock Option will be granted that would permit
> > a Participant to acquire, through the exercise of Incentive Stock Options in
> > any calendar year, under all plans of the Company and its Affiliates, Shares
> > having an aggregate Market Value (determined as of the time any Incentive
> > Stock Option is granted) in excess of $100,000 (determined by assuming that
> > the Participant will exercise each Incentive Stock Option on the date that
> > such Option first becomes exercisable), and (vi) no Incentive Stock Option
> > may be exercised more than three (3) months after the Participant's
> > cessation of Continuous Service for any reason other than death or
> > disability. Notwithstanding the foregoing, in the case of any Participant
> > who, at the date of grant, owns shares possessing more than 10% of the total
> > combined voting power of all classes of capital stock of the Company or any
> > Affiliate, the Exercise Price of any Incentive Stock Option will not be less
> > than 110% of the Market Value per Share on the date such Incentive Stock
> > Option is granted and such Incentive Stock Option shall not be exercisable
> > more than five years from the date such Incentive Stock Option is granted.
> > 
> >                     (b) Notwithstanding any other provisions of the Plan, if
> > for any reason an Option granted under the Plan that is intended to be an
> > Incentive Stock Option fails to qualify as an Incentive Stock Option, such
> > Option will be deemed to be a Non-Qualified Stock Option, and such Option
> > will be deemed to be fully authorized and validly issued under the Plan.

                    12. Stock Appreciation Rights. The Committee may, in its
discretion, grant Stock Appreciation Rights in connection with all or any part
of an Option granted under the Plan. Each Stock Appreciation Right shall be
subject to such terms and conditions consistent with the Plan as the Committee
shall determine from time to time and as may be set forth in an Award Agreement,
including the following:

> >                     (a) A Stock Appreciation Right may be made part of an
> > Option at the time of its grant or at any time thereafter during the Option
> > term.
> > 
> >                     (b) Each Stock Appreciation Right will entitle the
> > holder to elect to receive, in lieu of exercising the Option to which it
> > relates, an amount (in cash or in Common Stock, or a combination thereof,
> > all in the sole discretion of the Committee) equal to 100% of the excess of:
> > 
> > > > >                     (i) the Market Value per Share of the Common Stock
> > > > > on the date of exercise of such right, multiplied by the number of
> > > > > Shares with respect to which the right is being exercised, over
> > > > > 
> > > > >                     (ii) the aggregate Exercise Price for such number
> > > > > of Shares.
> > 
> >                     (c) Each Stock Appreciation Right will be exercisable at
> > the time, in the manner and to the extent the Option to which it relates is
> > exercisable.
> > 
> >                     (d) Upon exercise of a Stock Appreciation Right, the
> > Option (or portion thereof) with respect to which such right is exercised
> > shall be surrendered and shall not thereafter be exercisable.
> > 
> >                     (e) Exercise of a Stock Appreciation Right will reduce
> > the number of Shares purchasable pursuant to the related Option and
> > available for issuance under the Plan to the extent of the number of Shares
> > with respect to which the right is exercised, whether or not any portion of
> > the payment made upon exercise of such right is made in Common Stock.

                    13. Terms and Conditions of Unrestricted Shares and
Restricted Shares. The Committee will have full and complete authority, subject
to the limitations of the Plan, to grant Awards of Unrestricted Shares and
Restricted Shares and to prescribe the terms and conditions (which need not be
identical among Participants) in respect of the Awards. Unless the Committee
otherwise specifically provides in the Award Agreement, an Award of Restricted
Shares will be subject to the following provisions:

> >                     (a) At the time of an Award of Restricted Shares, the
> > Committee will establish for each Participant a Restricted Period during
> > which, or at the expiration of which, the Restricted Shares will vest. The
> > vesting of Restricted Shares may also be conditioned upon the attainment of
> > specified Performance Goals (as defined in Section 15) within specified
> > Performance Cycles. Subject to paragraph (f) of this Section, the
> > Participant will have all the rights of a shareholder with respect to the
> > Restricted Shares, including, but not limited to, the right to receive all
> > dividends paid on the Restricted Shares and the right to vote the Restricted
> > Shares. The Committee will have the authority, in its discretion, to
> > accelerate the time at which any or all of the restrictions will lapse with
> > respect to any Restricted Shares prior to the expiration of the Restricted
> > Period, or to remove any or all restrictions, whenever it may determine that
> > such action is appropriate by reason of changes in applicable tax or other
> > laws or other changes in circumstances occurring after the commencement of
> > the Restricted Period.
> > 
> >                     (b) If a Participant ceases Continuous Service for any
> > reason other than death, disability or retirement, before the Restricted
> > Shares have vested, a Participant's rights with respect to the unvested
> > portion of the Restricted Shares will terminate and be returned to the
> > Company.
> > 
> >                     (c) If a Participant ceases Continuous Service by reason
> > of death, disability or retirement before any Restricted Period has expired,
> > the Restricted Shares will become fully vested.
> > 
> >                     (d) Each certificate issued in respect to Restricted
> > Shares will be registered in the name of the Participant and deposited by
> > the Participant, together with a stock power endorsed in blank, with the
> > Company and will bear the following (or a similar) legend:
> > 
> > > > "The transferability of this certificate and the shares represented
> > > > hereby are subject to the terms and conditions (including forfeiture)
> > > > contained in the Kimball International, Inc. 2003 Stock Option and
> > > > Incentive Plan, and an Award Agreement entered into between the
> > > > registered owner and Kimball International, Inc. Copies of the Plan and
> > > > Award Agreement are on file in the office of the Secretary of Kimball
> > > > International, Inc."
> > 
> >                     (e) At the time of an Award of Restricted Shares, the
> > Participant will enter into an Award Agreement with the Company in a form
> > specified by the Committee agreeing to the terms and conditions of the
> > Award.
> > 
> >                     (f) At the time of an Award of Restricted Shares, the
> > Committee may, in its discretion, determine that the payment to the
> > Participant of dividends declared or paid on the Restricted Shares by the
> > Company, or a specified portion thereof, will be deferred until the earlier
> > to occur of (i) the lapsing of the restrictions imposed with respect to the
> > Restricted Shares, or (ii) the forfeiture of such Restricted Shares under
> > paragraph (b) of this Section, and will be held by the Company for the
> > account of the Participant until such time. In the event of deferral, there
> > will be credited at the end of each year (or portion thereof) interest on
> > the amount of the account at the beginning of the year at a rate per annum
> > as the Committee, in its discretion, may determine. Payment of deferred
> > dividends, together with accrued interest, will be made at the end of the
> > applicable Restriction Period as originally established, and any Committee
> > decision, under paragraph (a) of this Section, to accelerate the lapse of
> > restrictions on the Restricted Shares will not accelerate the payment of
> > deferred dividends and accrued interest.
> > 
> >                     (g) At the expiration of the restrictions imposed by
> > this Section, the Company will redeliver to the Participant the
> > certificate(s) and stock powers, deposited with the Company pursuant to
> > paragraph (d) of this Section and the Shares represented by the
> > certificate(s) will be free of all restrictions.
> > 
> >                     (h) No Award of Restricted Shares may be assigned,
> > transferred or encumbered.

                    14. Terms and Conditions of Deferred Share Units. The
Committee will have full and complete authority, subject to the limitations of
the Plan, to grant Awards of Deferred Share Units and to prescribe the terms and
conditions (which need not be identical among Participants) in respect of the
Awards, which shall be evidenced by an Award Agreement. Unless the Committee
otherwise specifically provides in the Award Agreement, an Award of Deferred
Share Units will be subject to the following provisions:

> >                     (a) At the time of an Award of Deferred Share Units, the
> > Committee will establish for each Participant the number of shares of Common
> > Stock subject to the Award and the period or periods at which the Award will
> > be paid. Payment of the Award may also be conditioned upon the attainment of
> > specified Performance Goals (as defined in Section 15) within specified
> > Performance Cycles.
> > 
> >                     (b) If a Participant ceases Continuous Service for any
> > reason other than death, disability or retirement, before the payment date
> > of any portion of the Deferred Share Units, a Participant's rights with
> > respect to the unvested portion of the Deferred Share Units will terminate.
> > 
> >                     (c) If a Participant ceases Continuous Service by reason
> > of death, disability or retirement before the payment date of the Deferred
> > Share Units has arrived, the Deferred Share Units will become fully vested
> > and payable.
> > 
> >                     (d) The Committee shall determine whether payment shall
> > be made in cash, Common Stock, or a combination of the two. Unless the
> > Committee determines otherwise, payment will be equal to the number of
> > Deferred Share Units payable multiplied by (i) the Market Value of a share
> > of Common Stock at the time of vesting, plus (ii) the sum of all dividends
> > credited on a share of Common Stock during the period commencing on the date
> > of the Deferred Share Unit Award and ending on the date of vesting.
> > 
> >                     (e) Subject to the terms of Section 23 for any Deferred
> > Shares Units intended to qualify as performance-based compensation, the
> > Committee may, in its sole discretion when it finds that such an action
> > would be in the best interests of the Company, waive in whole or in part any
> > or all remaining time-based restrictions with respect to the Deferred Share
> > Units of a Participant who terminates employment before the Deferred Share
> > Units are fully vested. If the Committee waives any such restrictions, the
> > affected Deferred Share Units will continue to be paid at the time
> > originally established under paragraph (a) of this Section, without
> > acceleration.
> > 
> >                     (f) Deferred Share Units are not transferable, except
> > that a Participant may designate a beneficiary to receive any amount payable
> > with respect to Deferred Share Units on the Participant's death.

                    15. Performance Shares and Performance Units.

> >                     (a) The Committee, in its sole discretion, may from time
> > to time authorize the grant of Performance Shares and Performance Units upon
> > the achievement of performance goals (which may be cumulative and/or
> > alternative) within a designated Performance Cycle as may be established, in
> > writing, by the Committee based on any one or any combination of the
> > following business criteria (the "Performance Goals"): (i) Economic Profit;
> > (ii) earnings per share; (iii) return on equity; (iv) return on assets; (v)
> > operating income; (vi) market value per share; (vii) EBITDA; (viii) cash
> > flow; (ix) net income (before or after taxes); (x) revenues; (xi) cost
> > reduction goals; (xii) market share; and (xiii) total return to
> > shareholders.
> > 
> >                     (b) In the case of Performance Units, the Committee
> > shall determine the value of Performance Units under each Award.
> > 
> >                     (c) As determined in the discretion of the Committee,
> > Performance Goals may differ among Participants and/or relate to performance
> > on a Company-wide or divisional basis.
> > 
> >                     (d) At such time as it is certified, in writing, by the
> > Committee that the Performance Goals established by the Committee have been
> > attained or otherwise satisfied within the Performance Cycle, the Committee
> > will authorize the payment of Performance Shares or Performance Units in the
> > form of cash or Shares registered in the name of the Participant, or a
> > combination of cash and Shares, equal to the value of the Performance Shares
> > or Performance Units at the end of the Performance Cycle. Payment shall be
> > made in a lump sum following the close of the applicable Performance Cycle.
> > 
> >                     (e) The grant of an Award of Performance Shares or
> > Performance Units will be evidenced by an Award Agreement containing the
> > terms and conditions of the Award as determined by the Committee. To the
> > extent required under Code section 162(m), the business criteria under which
> > Performance Goals are determined by the Committee will be resubmitted to
> > shareholders for reapproval no later than the first shareholder meeting that
> > occurs in the fifth year following the year in which shareholders previously
> > approved the Plan.
> > 
> >                     (f) If the Participant ceases Continuous Service before
> > the end of a Performance Cycle for any reason other than disability, death
> > or retirement, the Participant will forfeit all rights with respect to any
> > Performance Shares or Performance Units that were being earned during the
> > Performance Cycle. The Committee, in its sole discretion, may establish
> > guidelines providing that if a Participant ceases Continuous Service before
> > the end of a Performance Cycle by reason of disability, death or retirement,
> > the Participant will be entitled to a prorated payment, following the close
> > of the applicable Performance Cycle, with respect to any Performance Shares
> > or Performance Units that were being earned during the Performance Cycle.

                    16. Exchange Rights.

> >                     (a) The Committee, in its sole discretion, may from time
> > to time authorize the grant of Exchange Rights to certain key Employees
> > under the Plan. An Exchange Right will entitle the holder to exchange Shares
> > of Class B common stock for Shares of Class A common stock on a one-for-one
> > basis, subject to such terms and conditions as are established by the
> > Committee.
> > 
> >                     (b) Each Exchange Right under the Plan shall relate to a
> > specified number of Shares of Class B common stock which may be exchangeable
> > for the same number of Shares of Class A common stock, and shall specify the
> > period or periods for the exercise of the Exchange Right. Upon the exercise
> > of an Exchange Right, the aggregate number of Shares available under the
> > Plan shall be reduced by the number of Shares of Class A common stock issued
> > in exchange for Shares of Class B common stock.
> > 
> >                     (c) The grant of an Award of Exchange Rights will be
> > evidenced by an Award Agreement containing the terms and conditions of the
> > Award as determined by the Committee.
> > 
> >                     (d) If the Participant ceases Continuous Service for any
> > reason before the Participant exercises any Exchange Right (or portion
> > thereof) granted to such Participant, then such Participant will forfeit all
> > rights with respect to any remaining Exchange Right (or portion thereof)
> > existing immediately before such cessation of Continuous Service.

                    17. Adjustments Upon Changes in Capitalization. In the event
of any change in the outstanding Shares subsequent to the effective date of the
Plan by reason of any reorganization, recapitalization, stock split, stock
dividend, combination or exchange of shares, merger, consolidation or any change
in the corporate structure or Shares of the Company, the maximum aggregate
number and class of Shares as to which Awards may be granted under the Plan and
the number and class of Shares, and the exercise price of Options, with respect
to which Awards theretofore have been granted under the Plan will be
appropriately adjusted by the Committee to prevent the dilution or enlargement
of Awards and to preserve the availability of Shares (or other securities) for
future grants under the Plan. The Committee's determination with respect to any
adjustments will be conclusive. Any Shares or other securities received, as a
result of any of the foregoing, by a Participant with respect to Restricted
Shares will be subject to the same restrictions and the certificate(s) or other
instruments representing or evidencing the Shares or other securities will be
legended and deposited with the Company in the manner provided in Section 13 of
this Plan. To the extent that any adjustment will affect an Award that
constitutes deferred compensation subject to Code section 409A, or that would
cause an Award to become deferred compensation subject to Code section 409A, the
Committee will adjust the Award in a manner that will not constitute the grant
of a new stock right or a change in the form of payment under Code section 409A
and its interpretive regulations.

                    18. Effect of Reorganization. Unless otherwise provided by
the Committee in the Award Agreement, Awards will be affected by a
Reorganization as follows:

> >                     (a) If the Reorganization is a dissolution or
> > liquidation of the Company then (i) the restrictions on Restricted Shares
> > will lapse and (ii) each outstanding Option Award will terminate, but each
> > Participant to whom the Option was granted will have the right, immediately
> > prior to the dissolution or liquidation, to exercise the Option in full,
> > notwithstanding the provisions of Section 11, and the Company will notify
> > each Participant of such right within a reasonable period of time prior to
> > any dissolution or liquidation.
> > 
> >                     (b) If the Reorganization is a merger, share exchange,
> > consolidation or combination, upon the effective date of the Reorganization
> > (i) each Participant will be entitled, upon exercise of an Option in
> > accordance with all of the terms and conditions of the Plan, to receive in
> > lieu of Shares, such shares or other securities or consideration as the
> > holders of Shares are entitled to receive pursuant to the terms of the
> > Reorganization (the "Acquisition Consideration"); (ii) each Participant will
> > be entitled, upon exercise of a Stock Appreciation Right in accordance with
> > all the terms and conditions of the Plan, to receive the difference between
> > (A) the aggregate fair market value, on the applicable date, of the
> > Acquisition Consideration receivable upon such Reorganization by a holder of
> > the number of Shares which might have been obtained upon exercise of the
> > Option to which the Stock Appreciation Right relates ( or any portion
> > thereof) immediately prior to such Reorganization and (B) the aggregate
> > Exercise Price of such Option (or portion thereof); (iii) each holder of
> > Performance Shares or Performance Units (with respect to Shares, if any,
> > covered by such Award) will be entitled to receive on the date set forth in
> > such Award, the Acquisition Consideration receivable upon such
> > Reorganization by a holder of the number of Shares which are covered by such
> > Award; and (iv) each holder of Restricted Shares or Deferred Share Units
> > will be entitled to receive such shares or other securities as the holders
> > of Shares received upon such Reorganization, which, in the case of
> > Restricted Shares will be subject to the restrictions set forth in Section
> > 13 (unless the Committee accelerates the lapse of such restrictions) and the
> > certificate(s) or other instruments representing or evidencing the shares or
> > other securities shall be legended and deposited with the Company in the
> > manner provided in Section 13 of this Plan.

                    The adjustments contained in this Section and the manner of
application of such provisions will be determined solely by the Committee.

                    19. Assignments and Transfers. No Award nor any right or
interest of a Participant in any Award under the Plan may be assigned,
encumbered or transferred otherwise than by will or the laws of descent and
distribution. Notwithstanding the foregoing, the Committee may, in its sole
discretion, set forth in an Award Agreement at the time of grant or thereafter,
that the Award (other than Incentive Stock Options) may be transferred to
members of the Participant's immediate family, to one or more trusts solely for
the benefit of such immediate family members and to partnerships in which such
family members or trusts are the only partners. For this purpose, immediate
family means the Participant's spouse, parents, children, step-children,
grandchildren and legal dependents. Any transfer of an Award under this
provision will not be effective until notice of such transfer is delivered to
the Company.

                    20. No Implied Rights. No officer, Director, Employee or
other person will have a right to be selected as a Participant nor, having been
so selected, to be selected again as a Participant, and no officer, Director,
Employee or other person will have any claim or right to be granted an Award
under the Plan or under any other incentive or similar plan of the Company or
any Affiliate. Neither the Plan nor any action taken under the Plan will be
construed as giving any Employee any right to be retained in the employ of the
Company or any Affiliate.

                    21. Delivery and Registration of Shares. The Company's
obligation to deliver Shares with respect to an Award will, if the Committee
requests, be conditioned upon the receipt of a representation as to the
investment intention of the Participant to whom such Shares are to be delivered,
in such form as the Committee will determine to be necessary or advisable to
comply with the provisions of the Securities Act or any other applicable federal
or state securities laws. It may be provided that any representation requirement
will become inoperative upon a registration of the Shares or other action
eliminating the necessity of the representation under the Securities Act or
other applicable federal or state securities laws. The Company will not be
required to deliver any Shares under the Plan prior to (a) the admission of such
Shares to listing on any stock exchange or quotation system on which Shares may
then be listed or quoted, and (b) the completion of any registration or other
qualification of the Shares under any state or federal law, rule or regulation,
as the Company determines to be necessary or advisable.

                    22. Income Tax Withholding. In order to comply with all
applicable federal, state or local income tax laws or regulations, the Company
may take such action as it deems appropriate to ensure that all applicable
federal, state or local payroll, withholding, income or other taxes, which are
the sole and absolute responsibility of a Participant, are withheld or collected
from such Participant. In order to assist a Participant in paying all federal
and state taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may permit
the Participant to satisfy such tax obligation by (i) electing to have the
Company withhold a portion of the Shares otherwise to be delivered upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes (but only to the extent of the
minimum amount required to be withheld under applicable laws or regulations) or
(ii) delivering to the Company Shares other than Shares issuable upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes (but only to the extent of the
minimum amount required to be withheld under applicable laws or regulations).
The election, if any, must be made on or before the date that the amount of tax
to be withheld is determined.

                    23. Waiver of Restrictions and Requirements. Notwithstanding
any other provision of the Plan, the Committee may permit the lapse or waiver of
restrictions with respect to Deferred Share Units or Restricted Shares or the
satisfaction of any requirements or goals with respect to Performance Units or
Performance Shares. With respect, however, to Deferred Share Units, Performance
Units, or Performance Shares that are intended to qualify as performance-based
compensation under Code section 162(m), the Committee may not take any action
under this Section that will cause those Deferred Share Units, Performance
Units, or Performance shares to fail to qualify as performance-based
compensation.

                    24. Termination, Amendment and Modification of Plan. The
Board may at any time terminate, and may at any time and from time to time and
in any respect amend or modify the Plan; provided, however, that to the extent
necessary and desirable to comply with Rule 16b-3 under the Exchange Act, Code
section 162(m), or Code section 422 (or any other applicable law or regulation,
including requirements of any stock exchange or quotation system on which the
Company's common stock is listed or quoted), shareholder approval of any Plan
amendment will be obtained in the manner and to the degree as is required by the
applicable law or regulation; and provided further, that no termination,
amendment or modification of the Plan will in any manner affect any Award
theretofore granted pursuant to the Plan without the consent of the Participant
to whom the Award was granted or the transferee of the Award.

                    25. Code Section 409A. The Plan and all Awards will be
interpreted and applied in a manner consistent with the applicable standards for
nonqualified deferred compensation plans established by Code section 409A and
its interpretive regulations and other regulatory guidance. To the extent that
any terms of the Plan or an Award would subject a Participant to gross income
inclusion, interest, or additional tax pursuant to Code section 409A, those
terms are to that extent superseded by, and shall be adjusted to the minimum
extent necessary to satisfy or to be exempt from, the Code section 409A
standards. If as of the date his employment terminates, an Employee is a
"specified employee," within the meaning of Code section 409A, and if the
Company has stock that is publicly traded on an established securities market or
otherwise, any payment of deferred compensation, within the meaning of Code
section 409A, otherwise payable because of employment termination will be
suspended until, and will be paid to the Employee on, the first day of the
seventh month following the month in which the Employee's last day of employment
occurs.

                    26. Effective Date and Term of Plan. The Plan became
effective upon its adoption by the Board of Directors and shareholders of the
Company. Unless sooner terminated pursuant to Section 24, no further Awards may
be made under the Plan after ten (10) years from the effective date of the Plan.
The Plan was amended and restated effective December 15, 2008.

                    27. Governing Law. The Plan and Award Agreements will be
construed in accordance with and governed by the internal laws of the State of
Indiana.

                    28. Shareholder Rights. Except to the extent provided with
respect to an Award of Restricted Shares in accordance with Section 13, no
Participant shall have any of the rights or privileges of a shareholder of the
Company with respect to any Shares issuable pursuant to an Award unless and
until certificates representing the Shares shall have been issued and delivered
to the Participant.

       